                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                          1:20 CV 11 MR WCM

STEPHEN DOUGLAS PARKER,                     )
                                            )
                         Plaintiff,         )
                                            )                ORDER
v.                                          )
                                            )
CASE FARMS, LLC and GUY                     )
PERKINS                                     )
                      Defendants.           )
__________________________________          )

      This matter is before the Court on Plaintiff’s Consent Motion to Compel

Trial Testimony by Non-Party Witness Jill Mauser (the “Motion to Compel,”

Doc. 65).

      Plaintiff explains that Ms. Mauser is an employee of Carolina Farm

Credit (“CFC”), and that Plaintiff seeks to have Ms. Mauser testify at the trial

of this case, which is set for the May 10, 2021 trial term. Plaintiff states that

he served a subpoena on counsel for CFC requiring Ms. Mauser’s appearance

at trial, and that CFC has objected to the subpoena “on the basis of applicable

federal regulations prohibiting testimony of CFC employees regarding

Plaintiff’s confidential borrower information without an order signed by a

judge.” Doc. 65 at 1; see 12 C.F.R. § 618.8330(b) (“If the Government or your

bank or association is not a party to litigation, you or your directors, officers,



                                        1

     Case 1:20-cv-00011-MR-WCM Document 68 Filed 01/22/21 Page 1 of 2
or employees may produce confidential documents or testimony only if a court

of competent jurisdiction issues a lawful order signed by a judge.”).1

      Plaintiff consents to CFC’s “release of his confidential information to the

extent that any testimony of Ms. Mauser may fall within the identified

regulation,” and represents that Defendant consents to the Motion, and that

neither CFC nor Defendant wish to be heard on the Motion. Doc. 65 at 2.

      IT IS THEREFORE ORDERED that Plaintiff’s Consent Motion to

Compel Trial Testimony by Non-Party Witness Jill Mauser (Doc. 65) is

GRANTED IN PART and, pursuant to 12 C.F.R. § 618.8330(b), non-party CFC

is hereby authorized to produce confidential information relating to Plaintiff

through the testimony of Ms. Mauser, should she testify at trial. This Order,

however, expresses no opinion as to whether Ms. Mauser should be allowed to

provide testimony at trial in the first instance, as that issue is reserved for the

presiding District Judge.

                                     Signed: January 22, 2021




1Plaintiff asserts that on December 1, 2020, the Court “entered an Order authorizing
Ms. Mauser’s disclosure of Plaintiff’s confidential borrower information in connection
with her deposition, but that Order was limited to deposition testimony and did not
encompass subsequent trial testimony.” Doc. 65 at 1 n. 1. The December 1, 2020
Order, however, related to the deposition of Jill Sigmon, who was also represented to
be a CFC employee. Doc. 54.
                                           2

     Case 1:20-cv-00011-MR-WCM Document 68 Filed 01/22/21 Page 2 of 2
